DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The preliminary amendment filed 09/17/19 is acknowledged and has been entered.  Claims 5-7, 9 and 11-20 have been amended.  New claims 21-22 have been added. Accordingly, claims 1-22 are pending and under examination.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Specification
The use of the term Tween 20 (e.g. page 11 of the current specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 22 the recitation “the solid surfaces are” should be the solid surface is”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Claim 22 the recitation “the solid surfaces are” should be the solid surface is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between IgM antibodies and IgG antibodies specific for ZIKV NS1 protein in subjects infected with Zika virus (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of testing the sample for IgM antibodies specific for ZIKV NS1 protein and IgG antibodies specific for ZIKV NS1 protein in a subject and comparison to thresholds are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural 
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by Lu et al (US 2018/0238881) it was well known, routine and conventional in the art to test a sample for both IgG and IgM antibodies that could bind NS1 protein (e.g. para’s 0060, pages 7-8).  Also, the establishment of thresholds in diagnostic assays is well known, routine and conventional.
          Also, claim 1 recites “detecting the presence or absence of ZIKV infection in the sample according to the following criteria: i0. A ZikV igM signal intensity lowere than the first ZIKV………..”.   The “detecting” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental 
          Based upon this analysis of the claims as a whole, the above noted claims 1-22 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
            Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method for detecting Zika virus infection in a subject based on the comparison of IgM and IgG antibodies specific to ZIKV NS1 protein compared to thresholds.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'biological sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool. However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 6 discloses that antibodies against viral NS1 proteins are known to be present at low levels in serum and also discloses serum specimens and anti-NS1 IgM antibodies.  Page 6 also discloses human serum as a sample.  The specification on page 9 discloses the use of human serum or plasma samples and the detection of Zika virus IgM or Zika virus IgG.  The examples on pages 10-16 are limited to human subjects and the detection of IgG and IgM antibodies in serum samples and the correlation with Zika 
The only examples utilized in the specification appears to be limited to human serum or plasma samples and of IgG and IgM antibodies specific to ZIKV NS1protein for detection of Zika Virus infection.  The specification does not disclose that the antibodies which appear in serum and plasma also appear in samples such as lung, brain, sputum, stool or that such antibodies would be expected to be shed, excreted into or found in these samples and correlated with Zika virus infection.  As stated supra the specification appears to be limited to human serum or plasma samples and detection of IgG and IgM antibodies specific to ZIKV NS1protein for detection of Zika Virus infection.  
            The specification also fails to provide for a correlation of the recited antibodies in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) 
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 the recitation “the ZIKV IgM signal intensity” there is insufficient antecedent basis for this limitation.
Claim 1, lines 7-8 the recitation “the ZIKV IgG signal intensity” there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2018/0136225) in view of Dupont et al (Clinical and Diagnostic Laboratory Immunology, Mar. 1994, pages 189-196).
Wong et al discloses a method for the detection of Zika virus infection in a subject (abstract, para’s 0018, 0029-0030).  Wong et al discloses testing a sample from the subject for IgM antibodies that bind to NS1 and testing the sample for IgG antibodies that bind to NS1 (e.g. para’s 0018, 0029-0031).  Wong et al discloses that a determination of the level of a signal (signal intensity) of the antibodies is made during the testing (e.g. para 0028).  Wong et al discloses comparing the results to that of a  control or cutoff level (thresholds) (e.g. para 0028).  Wong et al discloses that IgM are produced sooner and may signify a more recent infection whereas IgG may signify less recent exposure (e.g. para’s 0018, 0030).  Wong et al teaches that the detection of IgM antibodies may occur in the first 21 days and indicate current or recent infection and the detection of IgG antibodies of more than 21 days may indicate past infection (e.g. para 0030).  Wong et al discloses that the sample can be a serum sample (e.g. para’s 0008, 0049-0050).  Wong et al discloses that IgA can also be detected (e.g. para’s 0059, 0067).  Wong et al discloses the detection can also comprise anti-human antibodies for IgG, IgM and IgG (e.g. para 0059).  Wong et al discloses NS1 immobilized to microspheres and contacted to the sample to capture the antibodies and then the use of labeled anti-human antibodies for IgG, IgM and IgA (e.g. para’s 0034-0035, 0059)  Wong et al discloses that well known protocols such as immobilization of reagents for the amounts of antibodies in sample are utilized (e.g. para 0034-0036).  Wong et al discloses that the infection can be by another flavivirus (e.g. para’s 0022-0026).

Dupont et al teaches that it is known and conventional in the art to provide a low cutoff such as a normal control (first threshold) below which a diagnosis cannot be made and a high cutoff level (second threshold) over which a diagnosis can be made (e.g. abstract).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate first and second thresholds such as taught by Dupont et al into the method of Wong because Dupont et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating first and second thresholds for IgM into the method of Wong et al.
With respect to claims 3-4 as currently recited. It would have been obvious to one of ordinary skill in the art at the filing date of the invention to rearrange the order of testing for IgG and IgM because it has been held that merely reversing the order of steps in a multistep process is not a patentable modification absent unexpected or unobvious results, Ex parte Rubin, 128 U.S.P.Q.440 (P.OB.A. 1959). Cohn v. Comr. Patents, 251 F. Supp. 437, 148 U.S.P.Q. 486 (D.C. 1966).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Dupont et al as applied to claims 1, 2-6 and 18-20 above, and further in view of CDPH  (Zika Virus testing FAQS for Healthcare Providers, July 5, 2016, pages 1-7).
See above to the teachings of Wong et al and Dupont et al.

CDPH teaches that IgM antibodies usually rise to detectable levels at least one week after onset of illness.  CDPH teaches that if initial testing of IgM is negative and Zika is strongly suspected then a second serum sample should be collected and retested (e.g. page 1). 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a repeat testing for IgM if the sample is initially negative and there is still a strong suspension of Zika.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success to utilize a second sample at a later date and then retest on this sample.

Claims 7-11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Dupont et al as applied to claims 1, 2-6  and 18-20 above, and further in view of Lu et al (US 2018/0238881).
See above to the teachings of Wong et al and Dupont et al.
Wong et al and Dupont et al differ from the instant invention in failing to teach the anti-human IgG and anti-human IgM are immobilized on the microspheres and the NS1 is utilized as the detection reagent.
Lu et al shows that in sandwich immunoassays for the detection of IgG and IgM antibodies in a sample can be detected by having the anti-human antibodies immobilized to a solid surface to capture the antibodies and then contacting with labeled NS1 for the detection (e.g. para’s 0014-0019).

             It would have been obvious to one of ordinary skill in the art at the filing date of the invention to rearrange the order of capture and detection reagents because it would have been an obvious design choice alternative and it has been held that merely reversing the order of steps in a multistep process is not a patentable modification absent unexpected or unobvious results, Ex parte Rubin, 128 U.S.P.Q.440 (P.OB.A. 1959). Cohn v. Comr. Patents, 251 F. Supp. 437, 148 U.S.P.Q. 486 (D.C. 1966).  Also, with respect to the amount of binding molecules immobilized on the microspheres as recited in claims 11 and 21.  Wong et al teaches that well known protocols are utilized in the methods and it is known in the art to utilize the appropriate amount of capture reagents to capture the desired amount of target.  Further, the optimal amount of capture reagents can be determined by routine experimentation and therefore would have been obvious to one of ordinary skill in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  
Wong et al in view of Dupont et al  and Lu et al as applied to claims 1, 2-11, 15 and 18-21 above, and further in view of Sasso et al (Microfluid Nanofluidics, 2012 October, 13(4), pages 1-20).
See above for the teachings of Wong et al., Dupont et al and Lu et al.
Wong et al., Dupont et al and Lu et al differ from the instant invention in failing to teach the solid surfaces are magnetic beads.
Sasso et al discloses a microsphere immunoassay wherein magnetic beads are functionalized with binding partners and utilized for the detection of a desired target (e.g. abstract, page 5).  Sasso et al discloses that this provides for the use of microbeads as an immobilization surface for binding assays and offers unique advantages over surface immobilization for microfluidic designs due to the ease of renewability.  Microbead surfaces can easily be batch-functionalized prior to the assay, infused into a closed channel and manipulated within a microfluidic chip (e.g. page 2).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate magnetic microbeads and detection methods such as taught by Sasso et al into the modified method of Wong et al because Wong et al teaches that microsphere immunoassays can be utilized for detection and Sasso et al shows that the magnetic microbead (microsphere) assay provides for the use of microbeads as an immobilization surface for binding assays and offers unique advantages over surface immobilization for microfluidic designs due to the ease of renewability.  Microbead surfaces can easily be batch-functionalized prior to the assay, .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Dupont et al as applied to claims 1, 2-6  and 18-20 above, and further in view of Mattingly et al (US 2009/0246800).    
See above to the teachings of Wong et al and Dupont et al.
Wong et al and Dupont et al differ from the instant invention in failing to teach detection comprises a chemiluminescent immunoassay.
Mattingly et al shows that it is known and conventional in the art to utilize a chemiluminescent microparticle immunoassay for the detection of antibodies in a sample and that these assays utilize a chemiluminescent label (e.g. abstract, para’s 0098-0102).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of a chemiluminescent microparticle immunoassay such as taught by Mattingly et al into the modified method of Wong et al because Wong teaches that microsphere immunoassays can be utilized for detection and Mattingly et al shows that it is known and conventional in the art that chemiluminescent microparticle immunoassays are used for the detection of antibodies in a sample.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  
Wong et al in view of Dupont et al  and Lu et al as applied to claims 1, 2-11, 15  and 18-21 above, and further in view of  Steinhagen et al (Euro Surveillance, 21(50), 2016, pages 1-16) (submitted in the IDS filed 09/17/19).
See above for the teachings of Wong et al., Dupont et al and Lu et al.
Wong et al., Dupont et al and Lu et al differ from the instant invention in failing to teach the sample is diluted between 10-fold and 500-fold.
Steinhagen et al teaches that it is known and conventional in the art that a sample can be diluted 1:101 (e.g. page 9).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the dilution of the sample such as taught by Steinhagen et al in the modified method of Wong et al because Steinhagen shows that it is known and conventional in the art.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the dilution of the sample such as taught by Steinhagen et al in the modified method of Wong et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Dupont et al as applied to claims 1, 2-6 and 18-20 above, and further in view of Rodiguez et al (Anal Biochem 2014, 447: pages 1-14).
See above to the teachings of Wong et al and Dupont et al.

Rodiguez et al teaches that it is known and conventional in the art to determine signal intensities of a target analyte by comparison to a calibration curve (e.g. pages 3-4).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of calibration curves for determining signal intensities in the modified method of Wong et al because Rodiquez et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a calibration curve and comparisons to the calibration curve to determine signal intensities in the modified method of Wong et al. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Robinson et al (US 2020/0158728) teaches that it is known and conventional in the art to utilize chemiluminescent immunoassays for the detection of antibodies in a sample (e.g. para 0196).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641